On Motion for Rehearing.
The appellees argue on motion for rehearing that our decision in the present case is in conflict with the Supreme Court’s decision in Taylor v. Bennett, 260 Ga. 20 (389 SE2d 242) (1990), holding that a suit for an accounting brought by a former ward against her former guardians was “barred by res judicata” where a prior superior court action between the parties involving the same issues had been dismissed with prejudice following a settlement. However, the plaintiff in that case had also filed a prior action for an accounting in probate *456court, and that action had proceeded to a judgment in favor of the former guardians approving an accounting previously made by them. Thus, the Supreme Court clearly was not holding in Taylor v. Bennett that the voluntary dismissal of the earlier superior court action constituted a “judgment of a court of competent jurisdiction” within the contemplation of OCGA § 9-12-40. Rather, it was the prior judgment entered by the probate court which brought that Code section into play.
Decided September 27, 1990
Rehearing denied November 1, 1990
Billington & Associates, Barry E. Billington, for appellant.
Drew, Eckl & Farnham, Julia B. Anderson, Stevan A. Miller, Frederick A. Johnson, for appellees.
We wish to emphasize that we have not held in the present case, and do not intend to imply, that a claim which has previously been dismissed with prejudice may be reasserted in a subsequent action. Obviously, it cannot — that is, after all, what the term, “with prejudice,” means. “A dismissal with prejudice operates as an adjudication on the merits. It is a final disposition. It bars the right to bring another action on the same claim or cause. [Cit.] However, it is not, in truth, a determination of the issues in the case. It merely functions as, or operates as, an adjudication of those issues without an actual presentation of and decision on them.” Marchman & Sons v. Nelson, 251 Ga. 475, 477 (306 SE2d 290) (1983). (Emphasis from original.)
The appellant in the present case clearly is not attempting to re-litigate the same claims against the appellees which he previously dismissed with prejudice, nor is he seeking to avoid the effect of a prior adjudication simply by asserting a different legal basis for the same type of recovery or by requesting a different remedy for the same alleged wrong. Compare McCracken v. City of College Park, 259 Ga. 490 (384 SE2d 648) (1989). The indemnification claims which the appellant asserted against the appellees in the prior actions brought by the two bus passengers did not concern his own injuries but rather his liability, viz a viz the appellees, for the injuries sustained by the passengers. Our holding that the doctrine of res judicata is inapplicable under these circumstances does not rest merely on the fact that no judgment was entered in those two suits; it rests independently on the fact that neither of them involved the same cause of action being asserted in the present case.

The motion for rehearing is denied.